DETAILED ACTION
Status of the Claims
Claims 1, 3-8, 10-14, and 18-21 are currently pending and are examined herein.
Claims 2, 9, and 15-17 have been cancelled by Applicant.
The following Office Action is in response to Applicant’s communication dated 08/19/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the prior art rejections for clams 1 and 3-7 that were based on Struss and/or Gregus are hereby withdrawn, since they do not fairly teach or suggest the newly added limitation to claim 1 of “precipitating and extracting any quorum sensing molecules (QSMs) in the sample; drying the precipitated and extracted QSMs; reconstituting the QSMs in a solvent”.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9, and 15-17 are objected to because of the following informalities:  claims that have been cancelled by Applicant should have their text removed.  As per 37 C.F.R. 1.121 “No claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered.’”  See MPEP 714.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim term “non-transitory tangible library of QSM chromatograms” does not fall within at least one of the four categories of patent eligible subject matter, said categories being processes, machines, manufactures and compositions of matter.  As per MPEP 2106.06:
A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501


The same MPEP section further states:
  The other three categories (machines, manufactures and compositions of matter) define the types of physical or tangible "things" or "products" that Congress deemed appropriate to patent. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014) ("For all categories except process claims, the eligible subject matter must exist in some physical or tangible form."). Thus, when determining whether a claimed invention falls within one of these three categories, examiners should verify that the invention is to at least one of the following categories and is claimed in a physical or tangible form.

• A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).

• A manufacture is "a tangible article that is given a new form, quality, property, or combination through man-made or artificial means." Digitech, 758 F.3d at 1349, 111 USPQ2d at 1719-20 (citing Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 197 (1980)). As the courts have explained, manufactures are articles that result from the process of manufacturing, i.e., they were produced "from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery." Samsung Electronics Co. v. Apple Inc., 580 U.S. __, 120 USPQ2d 1749, 1752-3 (2016) (quoting Diamond v. Chakrabarty, 447 U. S. 303, 308, 206 USPQ 193, 196-97 (1980)); Nuijten, 500 F.3d at 1356-57, 84 USPQ2d at 1502. Manufactures also include "the parts of a machine considered separately from the machine itself." Samsung Electronics, 137 S. Ct. at 435, 120 USPQ2d at 1753 (quoting 1 W. Robinson, The Law of Patents for Useful Inventions §183, p. 270 (1890)).

• A composition of matter is a "combination of two or more substances and includes all composite articles." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (citation omitted). This category includes all compositions of two or more substances and all composite articles, "'whether they be the results of chemical union or of mechanical mixture, or whether they be gases, fluids, powders or solids.'" Chakrabarty, 447 U.S. at 308, 206 USPQ at 197 (quoting Shell Dev. Co. v. Watson, 149 F. Supp. 279, 280 (D.D.C. 1957); id. at 310 holding genetically modified microorganism to be a manufacture or composition of matter).


The presently claimed “library of QSM chromatograms” is reasonably not a manufacture, since it is reasonably not “a tangible article”.  The dictionary from Oxford Languages and Google defines the adjective ‘tangible’ as “perceptible by touch”.  A “library of QSM chromatograms” as per the present disclosure does not appear to be “perceptible by touch”, since it is information or data per se. 
The presently claimed “library of QSM chromatograms” is reasonably not a composition of matter, since it reasonably is not a “combination of two or more substances”.
In the present case, the “non-transitory tangible library of QSM chromatograms” encompasses information and/or data without any structural recitations, and is therefore not directed to statutory subject matter.  
***
Response to Arguments
The 08/19/2021 remarks argue: claims are patent eligible.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks on page 7 assert that in amending the claims to instead recite a non-transitory tangible library, “Applicant believes this amendment overcomes the rejection based on the possibility for an interpretation that the library is in non-per se.  As above and as per MPEP 2106.03(I), “[a]s the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories” reciting Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719, and “[t]hus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category.  Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed ‘device profile’ comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product)”.  In Digitech, the CAFC declares that “[d]ata in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.”  In the present claims, the “non-transitory tangible library of QSM chromatograms”, encompassing information as per the specification (e.g. “information library” as per para 0040), does not reasonably require a physical or tangible form, and therefore does not fall within one of the four categories of subject matter as required by 35 U.S.C. 101.  The claims are thus properly rejected.

Claim Rejection(s) – 35 USC § 112(a)
New Matter
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 3-7, 14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 1 has been amended to require “precipitating and extracting any quorum sensing molecules (QSMs) in the sample” (emphasis added), however, the specification as originally filed does not provide adequate written description support for “any” QSMs, since the broadest reasonable interpretation of the limitation “any quorum sensing molecules (QSMs)” encompasses all QSMs, including those that had not yet been discovered or characterized as of the effective filing date of the application.  Further, the specification only specifically recites measuring the following three QSMs: C4-HSL, C12-HSL, and farnesol.  While the specification recites at para 027 “a variety of acyl homoserine lactones (AHL) and quinolone compounds” and pyocyanin in P. aeruginosa, “autoinducing peptides (AIP)” in S. aureus, and “small organic alcohol QSMs farnesol and tyrosol” in C. albicans, there is not adequate written description support in the disclosure as originally filed for precipitating, extracting, reconstituting, and measuring Claims 3-7 depend from claim 1 and are therefore similarly rejected.  Note that claim 4 recites “wherein the extracted QSMs are selected from the group comprising farnesol, C4-HSL, and 3-oxo-C12-HSL”, which does not limit the identity of the QSM(s) precipitated, extracted, reconstituted, and measured via SCF/MS due to the presence of the term “comprising”, which is open-ended and does not exclude additional elements in the Markush grouping.
Claim 1 has been amended to require “precipitating and extracting any quorum sensing molecules (QSMs) in the sample; drying the precipitated and extracted QSMs; reconstituting the QSMs in a solvent”, however, there is no support for such process steps in the disclosure as originally filed.  Rather, as per para 030 “the sample is initially precipitated and extracted using, for example, an equal volume of acetonitrile. The resulting extract is treated with acidified acetonitrile to precipitate remaining proteins and extracted with, for example, an equivalent volume of ethyl acetate acidified by supplementing with 0.01 % acetic acid. The mixtures are then shaken, and the organic phases removed. The pool of ethyl acetate containing the QSMs is then evaporated to dryness and reconstituted in a solvent, such as methanol, for SFC/MS analysis.”  In the disclosure, the QSMs presumably remain in the aqueous phase and are “evaporated to dryness”, which is not the same as being “precipitated”.  Claims 3-7 depend from claim 1 and are therefore similarly rejected.
Claim 14 has been amended to add the limitation of “a non-transitory tangible library of QSM chromatograms”, however, the specification as originally filed does not provide adequate written description support for a “tangible” library.  Rather, the chromatograms of the Figures and the “information library” recited in para 040 appear to be information and/or data per se, rather than something that is “tangible”.  Claims 18-20 depend from claim 14 and are therefore similarly rejected.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 

Written Description
Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was in possession of the invention. Compare Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 

For claim 5, the claim limitation at issue is “the presence of farnesol indicates the presence of C. albicans”.  One of ordinary skill in the art would not have recognized that the inventor was in possession of the scope of the invention as claimed in view of the disclosure of the application as originally filed.  Possession can be shown a number of ways, as detailed above, and the most straightforward manner to show possession is by disclosing an actual reduction to practice.  In the present disclosure as originally filed, there is no reduction to practice of “the presence of farnesol indicat[ing] the presence of C. albicans”.  Instead, what has been reduced to practice is the preparation and measurement (thus producing peaks) for the three QSM standards (as per para 032) shown in Fig. 1-4, namely, for farnesol, C4-HSL, and 3-oxo-C12-HSL.  Therefore, what appears to have been reduced to practice is the ability to identify and distinguish between these three QSMs.  
Possession may also be shown by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  In the present disclosure, Applicant has shown and described distinguishing identifying characteristics of detection of farnesol using SFC/MS.  However, since farnesol is a QSM used by C. albicans and many other species of fungi (as was well known in the art, for example in Weber et al. (American Society for Microbiology, 2008, p. 1859-1861, of record) and Nickerson et al. (Applied and Environmental Microbiology, 2006, p. 3805-3813, of cannot indicate the presence of C. albicans in the absence of other information, at least because farnesol is not specific to C. albicans.  
For claim 6, the claim limitation at issue is “the presence of C4-HSL and/or 3-oxo-C12-HSL indicate the presence of P. aeruginosa”.  One of ordinary skill in the art would not have recognized that the inventor was in possession of the scope of the invention as claimed in view of the disclosure of the application as originally filed.  Possession can be shown a number of ways, as detailed above, and the most straightforward manner to show possession is by disclosing an actual reduction to practice.  In the present disclosure as originally filed, there is no reduction to practice of “the presence of C4-HSL and/or 3-oxo-C12-HSL indicat[ing] the presence of P. aeruginosa”.  Instead, what has been reduced to practice is the preparation and measurement (thus producing peaks) for the three QSM standards (as per para 032) shown in Fig. 1-4, namely, for farnesol, C4-HSL, and 3-oxo-C12-HSL.  Therefore, what appears to have been reduced to practice is the ability to identify and distinguish between these three QSMs.  
Possession may also be shown by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  In the present disclosure, Applicant has shown and described distinguishing identifying characteristics of detection of C4-HSL and 3-oxo-C12-HSL using SFC/MS.  However, since these two QSMs are used by P. aeruginosa and many other species of Gram-negative bacteria (as was well known in the art, for example in Williams et al. in Phil. Trans. R. Soc. B, et al., of record), then it reasons that while the mere detection of C4-HSL and/or 3-oxo-C12-HSL can indicate the likely presence of one or more Gram-negative, however it cannot specifically indicate the presence of P. aeruginosa in the absence of other information, at least because C4-HSL and/or 3-oxo-C12-HSL are not specific to P. aeruginosa.  

Enablement
Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, while the disclosure is enabled for obtaining, preparing, and measuring via SFC/MS mixtures of standards of C4-HSL, 3-oxo-C12-HSL, and farnesol, it is not reasonably enabled for the full scope of these claims as written.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  While all the above factors have been fully considered and have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, only the most relevant factors are addressed in detail below.

(1 and 2) The breadth of the claims and the nature of the invention.  
Claim 5 recites “wherein the presence of farnesol indicates the presence of C. albicans” and claim 6 recites “wherein the presence of C4-HSL and/or 3-oxo-C12-HSL indicate the presence of P. aeruginosa”.  The nature of the invention is extracting and measuring QSMs in a sample “suspected of containing one or more microbial agents” using SFC/MS.  The disclosure as originally filed provides support for measuring three QSM standards: C4-HSL, 3-oxo-C12-HSL, and farnesol, and the methods used are likely sensitive enough to allow measurement of these three QSMs in biological samples.  However, the claims as written and the disclosure as filed assert that “the presence of farnesol indicates the presence of C. albicans” and “the presence of C4-HSL and/or 3-oxo-C12-HSL indicate the presence of P. aeruginosa”, however, there is C. albicans and C4-HSL and 3-oxo-C12-HSL are known QSMs used by P. aeruginosa, it is well established that farnesol is not specific to C. albicans (for example, as discussed above, it has been measured in scores of different fungi, and “is produced endogenously in [human] cells” and is “a component of plant products … including fruits and berries such as apricots, peaches, plums, blueberries, cranberries, raspberries and strawberries, and vegetables such as tomatoes … and herbs such as chamomile” as per Duncan in Lipids, 2008, 43:619-627).  Therefore, in the context of the present invention, one cannot conclude that “the presence of farnesol indicates the presence of C. albicans”.  Similarly, C4-HSL and 3-oxo-C12-HSL are not specific to P. aeruginosa, but are found in many Gram-negative bacteria (e.g. as per Williams et al. (above)), and 3-oxo-C12-HSL has been found in Gram-positive bacteria (e.g. as per Bose et al. (above)).  
 (3 and 5)  The state of the prior art and the level of predictability in the art:  
QSMs for many bacteria (both Gram-positive and Gram-negative) and fungi have been known and characterized in the prior art for several years.  It has been generally thought that Gram-positive and Gram-negative use distinct QSMs from those in yeast, however, at least one QSM for Gram-negative bacteria (i.e. 3-oxo-C12-HSL) has been found in Gram-positive bacteria (e.g. as per Bose et al., of record), and farnesol is known to be produced by humans and is naturally found in several fruits and vegetables.  Furthermore, several Gram-negative bacteria (e.g. Neisseria meningitidis, Haemophilus influenzae, Helicobacter pylori, Escherichia coli, and Salmonella) do not et al.  Therefore, it reasons that the level of unpredictability in the art is quite high.
(4)  The level of one or ordinary skill: The level of skill would be moderate, most likely at the Masters or Bachelor level or equivalent number of years of experience, based on the rigorous equipment requirements.  However, such persons of ordinary skill in this art, given its unpredictability, would have to engage in undue (non-routine) trial and error experimentation to carry out the invention as claimed.
  (6 and 7) The amount of direction or guidance presented and the existence of working examples. 
The specification does not actually appear to show preparation and measurement from samples obtained, rather, all the presented data appears to be from isolated standards of C4-HSL, 3-oxo-12-HSL, farnesol, and their combination (e.g. as per the Figures and para 030-035.  Correlations of these QSMs to Pseudomonas aeruginosa and Candida albicans are noted in para 027.  The specification at para 027 notes that “S. aureus relies on autoinducing peptides (AIP), which are short peptides with a thiolactone ring modification that promote acquisition of virulence traits”, however, there is no indication that any AIPs had been measured or otherwise used in the disclosure.  
	(8) The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   
Since it has been shown that farnesol is not specific to C. albicans and C4-HSL and/or 3-oxo-C12-HSL are not specific to P. aeruginosa, and the mere detection of them is not sufficient to indicate the presence of these particular microbes, then further 

Claim Rejections – 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6, 8, 10-14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites an open Markush grouping of alternatives (i.e. due to the term “comprising”), and as per MPEP 2173.05(h)(I), “[i]f a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives Claims 5-6 depend from claim 4 and are therefore similarly rejected.
For claim 8, the specific claim limitations at issue are the phrases “first class of microbe” and “second class of microbe” recited in the claim (and claims 10-13 by their dependency from claim 8), which is indefinite since one of ordinary skill in the art would not be able to determine the metes and bounds of the claims comprising such terms.  The specification as originally filed does not recite or explicitly define the phrase “class of microbe”.  As per MPEP 2111, “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.”  The specification recites “[m]icrobial infections (i.e. those caused by fungi, bacteria and/or viruses)” (e.g. para 002), “P. aeruginosa, S. aureus and C. albicans” (e.g. also para 002), “Gram-negative bacteria, Gram-positive bacteria and fungi” (e.g. para 027), “QSMs corresponding to multiple types of pathogens” (e.g. para 0041), etc.  A search on Google and Oxford Languages revealed a definition of class as “a set or category of things having some property or attribute in common and differentiated from others by kind, type, or quality”.  Therefore, the phrase “class of microbe” is reasonably being interpreted as covering distinctions as broad as bacteria/virus/fungus to as granular as different isolates of Pseudomonas aeruginosa and everything in between.  Also noted are the statements in the specification at para 042-044 which explicitly prohibit interpreting the invention too narrowly.  With this in mind, the limitation to claim 8 (and therefore claims 10-13) of “class of microbe” Claims 10-13 depend from claim 8 and are therefore similarly rejected.
Claims 10-13 each recite “QSM chromatograms” (a plurality of chromatograms) of claim 8, however, there is only a single chromatogram recited in claim 8 (e.g. “to produce a single chromatogram”).  Therefore, it is unclear to which chromatograms the claims refer.
Claim 14 has been amended to encompass a “non-transitory tangible library of QSM chromatograms”.  Para 040 of the disclosure as filed refers to the library as an “information library”.  It is unclear how an information library (i.e. a collection of chromatographs) can be tangible (i.e. perceptible to touch) if it is merely information or data per se.  For instance, one of ordinary skill in the art would not be able to determine what material the information library is made from (as supported by the disclosure as filed) that is tangible.  Rather, the commonplace and reasonable interpretation of an “information library” in this context is non-tangible.  Accordingly, the metes and bounds of the claim are unascertainable.  Claims 18-20 depend from claim 14 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a 

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Struss et al. and Rios et al.
Claims 8, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Struss et al. (Anal. Chem., 2013, 85:3355-3362, of record) in view of Rios et al. (Bioanalysis, 2010, 2(1):9-25, of record).  
Regarding claim 8(in part), Struss teaches method for characterizing QSMs associated with microbial infections (e.g. chronic lung infections from P. aeruginosa in cystic fibrosis patients, as per the Abstract), the method comprising: 
obtaining a sample comprising a first QSM associated with a first class of microbe and a second QSM associated with a second class of microbe (e.g. as per Figure 2, showing 3-oxo-C12-HSL associated with several Gram-negative bacteria and C12-TA associated with P. aeruginosa); 
extracting the first and second QSMs if the sample comprises contaminants (e.g. extraction from sputum samples as per page 3358); and 
subjecting the first and second QSMs to chromatography and mass spectrometry (e.g. LC-MS and LC-MS/MS as per pages 3357-3359) to obtain a chromatogram of the first and second QSMs and associating the peaks in the chromatogram with the first and second QSMs (e.g. as per Figure 2).
Regarding claims 10 and 14, Struss teaches a non-transitory library or collection of QSM chromatograms associating one or more specific chromatograms with one or Method Validation section on p. 3357).
Regarding claims 11-13 and 18-20, Struss teaches that the profiles can distinguish between QSMs associated with Gram-positive and Gram-negative bacteria and fungi, and specifically between QSMs associated with C. albicans and P. aeruginosa (e.g. Struss teaches that the gram-negative bacteria, P. aeruginosa, utilizes C4-HSL and 3-oxo-C12-HSL as QSMs, noting that gram-positive and gram-negative bacteria appear to inherently use different QSMs, as per Rutherford and Bassler in Cold Spring Harb. Perspect. Med., 2012, 2:a012427, than fungi, as per Greguš, below).
Struss is relied on as above, however, it is noted that the reference is silent on the use of supercritical fluid chromatography (SFC) for the detection method, as set forth in claim 8.  
Rios teaches the use of supercritical fluid chromatography for bioanalytical applications (e.g. Abstract and throughout), including the use of methanol and formic acid (e.g. as per the left column of p. 11).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use supercritical fluid chromatography as per Rios in the QSM analysis of Struss.  One of ordinary skill in the art would have been motivated to do so since Rios teaches that relative to HPLC, SFC has advantages of “speed, selectivity and efficiency” (as per the right column of p. 9), has “[f]aster analyses, lower detection limits and narrower chromatographic bands due to higher 2, which is “safe, readily available, and has a low cost” (e.g. as per the left column of p. 9).
One of ordinary skill in the art would have had a reasonable expectation of success in practicing the SFC in measuring QSMs, since Rios teaches that “SFC will most likely replace HPLC in the near future, as researchers con-tinue to experiment with different columns and mobile-phase modifiers, SFC may find broader use as an analytical technique” and that “[d]ifficulties encountered interfac-ing SFC and MS were found to be minimal and most were prevented by carrying out proper, regular maintenance” (as per the left column of p. 21).
Regarding the newly added limitation to claim 8 stating “wherein the conditions under which the QSMs are extracted and the SFC/MS are performed is optimized to produce a single chromatogram displaying multiple separately distinguishable chromatogram peaks for the first and second QSMs”, it is noted that as per MPEP 2144.05(II) that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and that "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, citing Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  The same MPEP section also states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to 

Struss acknowledges on page 3358 that “CF sputum can contain large polymers such as DNA, filamentous actin, lipids, proteoglycans, biofilms, and inflammatory cells” and on the same page recites that the sputum samples were homogenized and “[t]he resulting homogenized sputum samples were extracted thrice with at least an equal volume of acidified dichloromethane (0.1% formic acid). The organic layer was separated, collected, and dried using anhydrous magnesium sulfate and then removed under reduced pressure. The residue was reconstituted in 100 μL of acidified methanol (0.1% formic acid).”  This shows that Struss was mindful of extraction conditions in the context of being able to detect QSMs in complex samples.  See also Figure 2 of Struss showing separation of two QSMs in a single chromatogram.  Further, the reference performed rigorous calibration and validation studies (e.g. as per page 3359).
Rios addresses in detail the impact of varying (optimizing) parameters such as temperature, pressure, mobile phase, and additives for increasing selectivity and effectiveness of SFC as such:
Modifying the pressure and, therefore, the density and capacity of solvation can obtain a similar effect as a concentration gradient in HPLC, or a temperature gradient in GC. Retention of analytes and hence the selectiv-ity, are significantly influenced by gradients of both pressure and temperature. Moreover, due to the low polarity of mobile phases, co-solvents such as polar modifiers (e.g., methanol, formic acid or acetonitrile, in a range from 1 to 40%), which enhance the solubility and introduce more specific interactions, or even much more polar substances, known as additives (in a minor range from 0.1 to 1%), which further modify compound solubility or the interactions with the stationary phase, are added. When a modifier is added, the composition of the mobile phase becomes the primary means of retention con-trol. The influence of the modifier is especially dramatic on packed column separations. When the modifier concentration is increased, viscosity of the fluid approaches the viscosity of normal liquids. The use of mobile phases consisting of CO2, methanol and an additive increases the polarity range in 


Therefore, it is apparent that both Struss and Rios appreciated and devoted resources toward adjusting parameters as a means to increase sensitivity, selectivity, and efficiency, and therefore were motivated towards routine optimization in order “to produce a single chromatogram displaying multiple separately distinguishable chromatogram peaks for the first and second QSMs”.
***
Response to Arguments
The 08/19/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at page 9 state “Applicant respectfully submits that Struss does not teach or suggest the production of a single chromatogram displaying multiple chromatogram peaks that differentiate between different QSMs. Moreover, Struss does not provide any guidance with regard to the conditions that might be used in order to obtain such a chromatogram. Specifically, Struss discusses and enables only the detection of 3-oxo-C12-HSL.”  In response, it is noted that Struss does teach this, in Figure 2 and on page 3358, wherein they state “The developed LC−MS method was applied to the detection of 3-oxo-C12-HSL and C12-TA in P. aeruginosa biofilm extracts.  
Page 9 of the remarks also states “the Introduction of the Gregus reference, which is cited by the Examiner, provides significant description of the various different methodologies that were unable to simultaneously detect both farnesol and tyrosol, QSMs which are secreted by the same strains of the C. albicans fungus. In fact, the Gregus reference clearly states that inherent difference between the QSMs makes it difficult to develop methodologies that are able to simultaneously detect and differentiate between QSMs that are secreted by the same microbe.”  In response, it is noted that this discussion in the Introduction of Gregus related the difficulties in past attempts by other researchers.  In contrast, Gregus does report a method to simultaneously detect both farnesol and tyrosol, QSMs.  In the Conclusion section, Gregus states “UHPLC–MS/MS method for the simultaneous determination of farnesol and tyrosol was developed. The method was fast (see Tables 1 and 2 for comparison of run times), sensitive and selective and it was proven to be applicable for the analysis of biological samples. MS/MS detection utilized two SRM transitions for each compound to ensure high selectivity and reliability of the method.”  
Next, the remarks states that “Accordingly, it would logically follow that it would be even more difficult to simultaneously detect and differentiate between QSMs from different microbial classes”.  First, it is noted Applicants provide zero reasoning or evidence to support such an allegation.  Second, it is noted that the opposite would be more logical.  That is, QSMs from different classes of microbes, for example, farnesol from fungi, 3-oxo-C12-HSL from Gram-negative bacteria, and autoinducing peptides increase the likelihood of chromatographically separating them, since chromatography such as reverse phase chromatography separate molecules based on their polarity (see Waters webpage from 2016 attached as an Office Action Appendix).  Notably, 3-oxo-C12-HSL (from Figure 1 of Struss) has a long, non-polar tail:

    PNG
    media_image1.png
    102
    368
    media_image1.png
    Greyscale

Whereas farnesol and tyrosol, both alcohols, (from Figure 1 of Gregus) are more polar:

    PNG
    media_image2.png
    222
    449
    media_image2.png
    Greyscale


Finally, the remarks at page 11 state “applicant respectfully submits that the Introduction of the Gregus reference clearly identifies a variety of techniques which were unable to simultaneously detect and differentiate between QSMs secreted by the same microbe. Accordingly, applicant respectfully submits that based on the teachings of Gregus there would be no expectation that combining techniques taught in Struss was indeed able to differentiate between QSMs from the same microbe (e.g. “UHPLC–MS/MS method for the simultaneous determination of farnesol and tyrosol was developed” as per the conclusion of Gregus), therefore Applicant’s argument based on this erroneous statement is not persuasive.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  

Primary Examiner, Art Unit 1639